DECISION AND JUDGMENT ENTRY
This is an accelerated appeal from a judgment of the Lucas County Court of Common Pleas which affirmed the decision of the Unemployment Compensation Review Commission that plaintiff-appellant, Leota L. Baldwin, was discharged for just cause and was therefore not entitled to unemployment compensation benefits. From that judgment, appellant now raises the following assignments of error:
  "I. THE BOARD OF REVIEW REDETERMINATION WAS UNREASONABLE, ARBITRARY AND AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE
  "II. THE TRIAL COURT ERRED IN NOT FINDING THE HEARING OFFICER CONDUCTED HIMSELF IN A PREJUDICIAL MANNER TOWARDS CLAIMANT RESULTING IN AN UNFAIR HEARING"
These assignments of error raise the same issues that were before the trial court.  This court has fully and carefully reviewed the record and the law which is applicable to the facts of this case.  We find that the August 14, 2001 opinion and judgment entry of the trial court is an appropriate and lawfully correct discussion of the facts and law involved in this administrative appeal.  We therefore adopt the trial court's opinion and judgment entry (see Appendix A) and find appellant's assignments of error not well-taken.
On consideration whereof, the court finds that substantial justice has been done the party complaining and the judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, J., James R. Sherck, J., and Mark L. Pietrykowski,P.J., CONCUR.